Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 27, 2013

                                   No. 04-12-00871-CV

          WATERS AT NORTHERN HILLS, LLC and Lynn Communities, Inc.,
                              Appellants

                                             v.

                            BEXAR APPRAISAL DISTRICT,
                                     Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18564
                         Honorable Fred Shannon, Judge Presiding


                                      ORDER
       The Appellee’s Joint Motion for Leave to File Joint Brief is GRANTED.

It is so ORDERED on this 14th day of May, 2013.
                                                                PER CURIAM



ATTESTED TO:______________________
               Keith E. Hottle
               Clerk of Court